     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 1 of 59 Page ID #:1




1 Eugene J. Egan (State Bar No. 130108)
    eje@manningllp.com
2 Joshua Babataher (State Bar No. 311367)
   jkb@manningllp.com
3 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
4    801 S. Figueroa St, 15th Floor
     Los Angeles, California 90017-3012
5    Telephone: (213) 624-6900
     Facsimile: (213) 624-6999
6
     Attorneys for Defendant TARGET
7    CORPORATION (Erroneously sued
     herein as TARGET BRANDS, INC.)
8
                           UNITED STATES DISTRICT COURT
9
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
     LYMBHYA TAVERA GARCIA, an                   Case No.
12   individual,
                                                 (State Case No. 20STCV15673)
13
                  Plaintiff,                     NOTICE OF REMOVAL OF
14                                               ACTION UNDER 28 U.S.C.
            v.                                   §1441(b)1 (DIVERSITY);
15                                               DECLARATION OF JOSHUA K.
     TARGET BRANDS, INC. and DOES 1              BABATAHER
16   through 100,
17                Defendants.
18
                 TO THE CLERK OF THE ABOVE ENTITLED COURT:
19
            PLEASE TAKE NOTICE THAT defendant TARGET CORPORATION
20
     (hereinafter, "Target" or "Defendant") hereby removes to this Court the state court
21
     action described below.
22
            1.    On April 23, 2020, an action was commenced in the Superior Court of
23
     the State of California in an for the County of Los Angeles, entitled LYMBHYA
24
     TAVERA GARCIA, an individual, Plaintiff vs. TARGET CORPORATION and
25
     DOES 1 through 100, inclusive, Defendants , as Case Number 20STCV15673 (the
26
     "Action"). A true and correct copy of Plaintiff's Complaint is attached hereto as
27
     Exhibit "A."
28
                                                                                    Case No.
       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (b)1 (DIVERSITY); DECLARATION OF
                                  JOSHUA K. BABATAHER
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 2 of 59 Page ID #:2




 1          2.    Target was first served a copy of the Complaint on July 13, 2020.
 2 A true and correct copy of the Proof of Service of Process is attached hereto as
 3 Exhibit "B."
 4          3.    Plaintiff was, at the time he she filed the Action and still is, a citizen
 5 of the State of California.
 6          4.    On August 12, 2020, Target filed and served its Answer to
 7 Complaint, Demand for Jury Trial with the California Superior Court. A true and
 8 correct copy of Target's Answer to Complaint, Demand for Jury Trial is attached
 9 hereto as Exhibit "C."
10          5.    Aggregating all of the damages that Plaintiff seeks, the amount in
11 controversy exceeds $75,000.00 based on Plaintiff's responses to Defendant's
12 form interrogatories, dated January 5, 2021. Plaintiff's responses to form
13 interrogatories allege medical special damages in excess of $105,000.00, as well
14 as lost earnings in excess of $6,744.00. A true and correct copy of Plaintiff's
15 responses to Defendant's form interrogatories is attached hereto as Exhibit "D."
16          6.    This removal is timely and was filed within thirty (30) days of receipt
17 by Defendant, of a copy of Plaintiff's responses to form interrogatories, from which
18 it was first ascertained that the case is one which is or has become removable.
19          7.    This action is a civil action of which this Court has original
20 jurisdiction under 28 U.S.C. §1332, and is one which may be removed to this
21 Court by defendant pursuant to the provisions of 28 U.S.C. §1441(a) in that this is
22 a civil action between citizens of different states and the matter in controversy
23 exceeds the sum of $75,000.00, exclusive of interest and costs.
24          8.    Target is the only named defendant; the other defendants in this
25 action are fictitiously named, designated as DOES 1 to 100, and their citizenship
26 shall not be considered in determining diversity jurisdiction. 28 U.S.C. §1446(b).
27          9.    Target Corporation was, at the time of the filing of this action, and still
28 is, a citizen of the State of Minnesota, incorporated under the laws of the State of
   2                                                                                 Case No.
       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (b)1 (DIVERSITY); DECLARATION OF
                                  JOSHUA K. BABATAHER
Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 3 of 59 Page ID #:3
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 4 of 59 Page ID #:4




 1 Minnesota, with its principal place of business in the State of Minnesota. Both the
2    California Secretary of State and Minnesota Secretary of State identify Target
3    Corporation as a Minnesota Corporation with its principle address at 1000 Nicollet
4    Mall, Minneapolis, Minnesota 55403 on their respective websites. True and correct
5    copies of search results for Target Corporation on those websites are attached
6    hereto as Exhibit “E.”
7           10.   Pursuant to 28 U.S.C. §1446(a), true and correct copies of all process,
8    pleadings, and orders sent to and received by Target in the State Court action are
9    attached hereto.
10
11   DATED: January 18, 2021              MANNING & KASS
                                          ELLROD, RAMIREZ, TRESTER LLP
12
13
14
                                          By:         /s/ Joshua K. Babataher
15                                              Joshua K. Babataher
                                                Attorneys for Defendant TARGET
16
                                                CORPORATION (Erroneously sued herein
17                                              as TARGET BRANDS, INC.)
18
19
20
21
22
23
24
25
26
27
28
                                            3                                       Case No.
       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (b)1 (DIVERSITY); DECLARATION OF
                                  JOSHUA K. BABATAHER
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 5 of 59 Page ID #:5




 1                    DECLARATION OF JOSHUA BABATAHER
 2         I, Joshua Babataher, declare as follows:
 3         1.    I am an attorney duly admitted to practice in the courts of the State of
 4 California and am an attorney with Manning & Kass, Ellrod, Ramirez, Trester LLP,
 5 attorneys of record for Defendant TARGET CORPORATION. I have personal
 6 knowledge of the facts set forth herein, and if called as a witness, I could and would
 7 competently testify thereto. I make this declaration in support of Defendant's Notice
 8 of Removal of Action Under 28 U.S.C. §1441(b)1 (diversity).
 9         2.    On April 23, 2020, an action was commenced in the Superior Court of
10 the State of California in an for the County of Los Angeles, entitled LYMBHYA
11 TAVERA GARCIA, an individual, Plaintiff vs. TARGET CORPORATION and
12 DOES 1 through 100, inclusive, Defendants , as Case Number 20STCV15673 (the
13 "Action"). A true and correct copy of Plaintiff's Complaint is attached hereto as
14 Exhibit "A."
15         3.    Target was first served a copy of the Complaint on July 13, 2020.
16 A true and correct copy of the Proof of Service of Process is attached hereto as
17 Exhibit "B."
18         4.    Plaintiff was, at the time he she filed the Action and still is, a citizen of
19 the State of California.
20         5.    On August 12, 2020, Target filed and served its Answer to
21 Complaint, Demand for Jury Trial with the California Superior Court. A true and
22 correct copy of Target's Answer to Complaint, Demand for Jury Trial is attached
23 hereto as Exhibit "C."
24         6.    Aggregating all of the damages that Plaintiff seeks, the amount in
25 controversy exceeds $75,000.00 based on Plaintiff's responses to Defendant's form
26 interrogatories, dated January 5, 2021. Plaintiff's responses to form interrogatories
27 allege medical special damages in excess of $105,000.00, as well as lost earnings in
28 excess of $6,744.00. A true and correct copy of Plaintiff's responses to Defendant's
   1                                                                              Case No.
      NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (b)1 (DIVERSITY); DECLARATION OF
                                 JOSHUA K. BABATAHER
Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 6 of 59 Page ID #:6
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 7 of 59 Page ID #:7




 1 form interrogatories is attached hereto as Exhibit "D."
 2          7.    This removal is timely and was filed within thirty (30) days of receipt
 3 by Defendant, of a copy of Plaintiff's responses to form interrogatories, from which
 4 it was first ascertained that the case is one which is or has become removable.
 5          8.    This action is a civil action of which this Court has original
 6 jurisdiction under 28 U.S.C. §1332, and is one which may be removed to this Court
 7 by defendant pursuant to the provisions of 28 U.S.C. §1441(a) in that this is a civil
 8 action between citizens of different states and the matter in controversy exceeds the
 9 sum of $75,000.00, exclusive of interest and costs.
10          9.    Target is the only named defendant; the other defendants in this action
11 are fictitiously named, designated as DOES 1 to 100, and their citizenship shall not
12 be considered in determining diversity jurisdiction. 28 U.S.C. §1446(b).
13           0.   Target Corporation was, at the time of the filing of this action, and still
14 is, a citizen of the State of Minnesota, incorporated under the laws of the State of
15 Minnesota, with its principal place of business in the State of Minnesota. Both the
16 California Secretary of State and Minnesota Secretary of State identify Target
17 Corporation as a Minnesota Corporation with its principle address at 1000 Nicollet
18 Mall, Minneapolis, Minnesota 55403 on their respective websites. True and correct
19 copies of search results for Target Corporation on those websites are attached hereto
20 as Exhibit “E.”
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
   2                                                                                Case No.
       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (b)1 (DIVERSITY); DECLARATION OF
                                  JOSHUA K. BABATAHER
Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 8 of 59 Page ID #:8
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 9 of 59 Page ID #:9




 1         11.    Pursuant to 28 U.S.C. §1446(a), true and correct copies of all process,
2    pleadings, and orders sent to and received by Target in the State Court action are
3    attached hereto.
4          I declare under penalty of perjury under the laws of the United States of
5    America that the foregoing is true and correct.
6          Executed on this 18th day of January, 2021, at Los Angeles, California.
7
8
9                                                /s/ Joshua K. Babataher
                                                Joshua K. Babataher
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3                                       Case No.
       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (b)1 (DIVERSITY); DECLARATION OF
                                  JOSHUA K. BABATAHER
Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 10 of 59 Page ID #:10




     EXHIBIT A
Electronically FILED by Superior Court of California, County of Los Angeles on 04/23/2020 03:52 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                            Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 11 of 59 Page ID #:11
                                                     20STCV15673
                                         Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Thomas Long
                        Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 12 of 59 Page ID #:12

                                                                                                                                        PLD-PI-001
SHORT TITLE:                                                                                             CASE NUMBER:

Tavera Garcia v Target Brands, Inc and Does 1-100


4.                Plaintiff (name):
                  is doing business under the fictitious name (specify):

        and has complied with the fictitious business name laws.
0. Each defendant named above is a natural person
     a.         x except defendant (name): Target Brands, Inc                       c.     except defendant (name):
                (1)       a business organization, form unknown                                 a business organization, form unknown
                (0)       x a corporation                                                   ___ a corporation
                (2)            an unincorporated entity (describe):                              an unincorporated entity (describe):

                (3)            a public entity (describe):                                       a public entity (describe):

                (5 )           other (specify):                                                  other (specify):




     b. _____ except defendant (name):                                              d.     except defendant (name):
                (1)            a business organization, form unknown                        ____ a business organization, form unknown
                (2)            a corporation                                                     a corporation
                (3)            an unincorporated entity (describe):                              an unincorporated entity (describe):

                (4)            a public entity (describe):                                       a public entity (describe):


                (5)            other (specify):                                                  other (specify):


                  Information about additional defendants who are not natural persons is contained in Attachment 5. 6.
The true names of defendants sued as Does are unknown to plaintiff.
           a.     x Doe defendants (specify Doe numbers): 1-50                               were the agents or employees of other
                     named defendants and acted within the scope of that agency or employment.
           b.    x Doe defendants (specify Doe numbers): 51-100                                are persons whose capacities are unknown to
                    plaintiff.
  7.            Defendants who are joined under Code of Civil Procedure section 382 are (names):




8. This court is the proper court because
   a.         at least one defendant now resides in its jurisdictional area.
   b.         the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
   c.         injury to person or damage to personal property occurred in its jurisdictional area.
       .          x other (specify):
                      The Central District is the mandatory location for filing personal injury cases.



  9. x            Plaintiff is required to comply with a claims statute, and
     a.           x    has complied with applicable claims statutes, or
     d.                  is excused from complying because (specify):




PLD-PI-001 [Rev. January 1, 2007]                            COMPLAINT—Personal Injury, Property                                            Page 2 of 3
                                                                   Damage, Wrongful Death
                      Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 13 of 59 Page ID #:13

                                                                                                                                         PLD-PI-001
SHORT TITLE:                                                                                        CASE NUMBER:

Tavera Garcia v Target Brands, Inc and Does 1-100

 10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
     causes of action attached):
 a.                 Motor Vehicle
 .         x
          ____ General Negligence
 a. _____ Intentional Tort
 b.                 Products Liability
 c.           x     Premises Liability
 d.                 other (specify):




11. Plaintiff has suffered
a.    x wage loss
b.            x    loss of use of property
c.            x    hospital and medical expenses
d.            x    general damage
e.            x    property damage
     .        x    loss of earning capacity
 9.                other damage (specify):




12.                The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
         a.          listed in Attachment 12.
         b.           as follows:




13. The relief sought in this complaint is within the jurisdiction of this court.




14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
         a.       (1) x compensatory damages
                  (2) _____ punitive damages
                  The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
                  (1) x according to proof
      (0)     in the amount of: $
15. x The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):
      10, 11


Date: 4/23/2020
Lymbhya Tavera Garcia
                               (TYPE OR PRINT NAME)                                                        (SIGNATURE OF PLAINTIFF OR ATTORNEY)

PLD-PI-001 (Rev. January 1, 2007)                     COMPLAINT—Personal Injury, Property                                                         Page 3 of 3
                                                           Damage, Wrongful Death
For your protection and privacy, please press the Clear
This Form button after you have printed the form.
                Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 14 of 59 Page ID #:14


                                                                                                                                             PLD-PI-001(4)
                                                                                                           CASE NUMBER:
 SHORT TITLE:
 Tavera Garcia v Target Brands, Inc and Does 1-100



         1                                            CAUSE OF ACTION—Premises Liability                                           Page              4
                          (number)
                         v
         ATTACHMENT TO _____ Compl aint                            Cr oss - Compl aint
         (Use a separate cause of action form for each cause of action.)

         Prem.L-1. Plaintiff (name): Lymbhya Tavera Garcia
                    alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                    On (date): 9/9/2018                                 plaintiff was injured on the following premises in the following

                            fashion (description of premises and circumstances of injury):
                            Plaintiff was shopping at Defendant Target Brands, Inc store at the West Hollywood location at 7100 Santa Monica
                            Boulevard, #201, West Hollywood, CA 90046. Plaintiff was walking when she slipped on a pool of liquid in the store
                            and fell, seriously injuring her knee.

                            Defendant Target Brands, Inc owned and/or leased and/or occupied and/or controlled the property situated at the
                            subject location. Defendant Target Brands, Inc was negligent in the use and/or maintenance of the property. Plaintiff
                            was harmed. The negligence of Defendant Target Brands, Inc was a substantial factor in causing Plaintiffs harm.
                            Plaintiff sustained damages that will be established according to proof at trial.

         Prem.L-2.                     v Count One—Negligence The defendants who negligently owned, maintained, managed and
                                         operated the described premises were (names):
                                         Target Brands, Inc


                                               v Does 1                    to 100

         Prem.L-3.                       Count Two—Willful Failure to Warn [Civil Code section 846] The defendant owners who willfully
                                         or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                         (names):



Does                                                                      to
                                         Plaintiff, a recreational user, was            an invited guest      a paying guest.
         Prem.L-4.                       Count Three—Dangerous Condition of Public Property The defendants who owned public property
                                         on which a dangerous condition existed were (names):



                                                          Does                     to

a.                                                  The defendant public entity had         actual _____ constructive notice of the existence of the
                                                   dangerous condition in sufficient time prior to the injury to have corrected it.
                                          c.       The condition was created by employees of the defendant public entity.
          Prem.L-5. a.                   Allegations about Other Defendants The defendants who were the agents and employees of the
                                         other defendants and acted within the scope of the agency were (names):



                                          v      Does 1                    to 50
                                   v
                            b            The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                                                                                          v
                                              described in attachment Prem.L-5.b              as follows (names):
                                         Does 51-100



                                                                                                                                                       P a ge 1 of 1
 Form Approved for Optional Use
 Judicial Council of California PLD-
                                                             CAUSE OF ACTION—Premises Liability                                     Code of Civil Procedure, § 425.12
                                                                                                                                                www.courtinfo.ca.gov
 PI-001(4) [Rev. January 1, 2007]
                  Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 15 of 59 Page ID #:15

                                                                                                                                     PLD-PI-001(2)
 SHORT TITLE:                                                                                       CASE NUMBER:

 Tavera Garcia v Target Brands, Inc and Does 1-100

     2                                        CAUSE OF ACTION—General Negligence                                           Page 5
                                              (number)

     ATTACHMENT TO x Complaint                            Cross-Complaint

     (Use a separate cause of action form for each cause of action.)
     GN-1. Plaintiff (name): Lymbhya Tavera Garcia

               alleges that defendant (name): Target Brands, Inc

                  x                Does                   to 100

               was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
               negligently caused the damage to plaintiff

               on (date):      9/9/2018


               at (place): 7100 Santa Monica Boulevard, #201, West Hollywood, CA 90046

               (description of reasons for liability):
               On September 9, 2018, Defendant Target Brands, Inc owned and/or leased and/or occupied and/or operated the property at
               the subject location.

               On that date, Plaintiff went onto Defendant's premises and she was caused to slip and fall as a result of a liquid or some
               other transitory substance on the floor. Plaintiff seriously injured her knee.

               Defendant owed a duty of reasonable care towards invitees like Plaintiff.

               Defendant knew, or, in the exercise of its duty of reasonable care should have known, of the condition, or Defendant created
               the condition, either through the acts of its employees, or in its negligent method of operation, and Defendant should have
               corrected the condition or warned Plaintiff of its existence. Moveover, Defendant should have had a non-slip surface which
               would have prevented the fall which resulted from a foreseeable condition.

               As indicated, Defendant breached its duty of reasonable care towards Plaintiff, and Defendant's breach caused Plaintiff to
               sustain damages.

               As a result of the negligence of the Defendant, Plaintiff suffered permanent bodily injury, resulting in pain and suffering,
               disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life, medical expenses, and loss of future
               earning capacity. As the injuries are permanent, Plaintiff will continue to suffer losses in the future.

               Plaintiff seeks general and special damages in an amount according to proof at trial.




                                                                                                                                               Page 1 of 1
                                                                                                                               Code of Civil Procedure 425.12
   Form Approved for Optional Use             CAUSE OF ACTION—General Negligence Judicial                                                   WNW courts.ca.gov
      Council of California
PLD-PI-001(2) [Rev. January 1, 2007]
For your protection and privacy, please press the Clear
This Form button after you have printed the form.
Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 16 of 59 Page ID #:16




     EXHIBIT B
Electronically FILED by Superior Court of California, County of Los Angeles on 07/22/2020 11:53 AM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Panganiban,Deputy Clerk
                              Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 17 of 59 Page ID #:17

                                                                                                                                                                                 POS-010
            ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                              FOR COURT USE ONLY
            Law Office of Colleen O'Hara, CSB 201827
            205 South Broadway, Suite 902
            Los Angeles, CA 90012

                      TELEPHONE NO.:    (21 3) 628-3929                      FAX NO. (Optional): (213)   628-3908
            E-MAIL ADDRESS (Optional): colleenoharalaw(@.vahoo.com
              ATTORNEY FOR (Name): Lvmbhva Tavera Garcia

            SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
            STREET ADDRESS:312 North SDrina Street
            MAILING ADDRESS:

            CITY AND ZIP CODE:    Los Angeles, CA 90012
                BRANCH NAME:     SDrina Street Courthouse
               PLAINTIFF/PETITIONER: Lymbhya Tavera Garcia                                                                 CASE NUMBER:

            DEFENDANT/RESPONDENT: Target Corporation and Does 1-50                                                         20STCV15673
                                                                                                                           Ref. No. or File No.:
                                       PROOF OF SERVICE OF SUMMONS

                                                        (Separate proof of service is required for each party served.)
            1. At the time of service I was at least 18 years of age and not a party to this action.
            2. I served copies of:
                 a.      x     summons
                 b.      x     complaint
                 c.      x     Alternative Dispute Resolution (ADR) package
                 d.      x     Civil Case Cover Sheet (served in complex cases only)
                 d.            cross-complaint
                 e.      x     other (specify documents): Amendment to Complaint (Incorrect Name)

            3. a. Party served (specify name of party as shown on documents served):
                   Target Corporation
               b.     x Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                                i under item 5b on whom substituted service was made) (soecifvpacne pnd relatio ship to the party named in item 3a):
                                CT Corporation System, Agent for Service Process 4/i4j e t 0 PL/fifYI C

            4. Address where the party was served:
               818 West Seventh Street, Suite 930, Los Angeles, CA 90017
            5. I served the party (check proper box)
                 a.      x      by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                                   receive service of process for the party (1) on (date): July 13, 2020             (2) at (time):

                 b.             by substituted service. on (date):                             at (time):                       I left the documents listed in item 2 with or
                                in the presence of (name and title or relationship to person indicated in item 3):

                               (1) ____ (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                       of the person to be served. I informed him or her of the general nature of the papers.
                               (1)           (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                             place of abode of the party. I informed him or her of the general nature of the papers.
                               (2)           (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                             address of the person to be served, other than a United States Postal Service post office box. I informed
                                             him or her of the general nature of the papers.
                               (2) ____ I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                       at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                       (date):                         from (city):                             or      a declaration of mailing is attached.
                               (3)           I attach a declaration of diligence stating actions taken first to attempt personal service.

                                                                                                                                                                                   Page 1 of 2

              Form Adopted for Mandatory Use                                                                                                                  Code of Civil Procedure, § 417.10
                Judicial Council of California
                                                                          PROOF OF SERVICE OF SUMMONS
              POS-010 (Rev. January 1, 2007]
                   Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 18 of 59 Page ID #:18

                                                                                                                                                 POS-010
        PLAINTIFF/PETITIONER:                                                                               CASE NUMBER:

  DEFENDANT/RESPONDENT:


5. c.                   by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                        address shown in item 4, by first-class mail, postage prepaid,
                       (1)      on (date):                                         (2) from (city):
                       (3)           with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed to
                                     me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                       (4)                     to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

     d.                 by other means (specify means of service and authorizing code section):




                       Additional page describing service is attached.

6. The "Notice to the Person Served" (on the summons) was completed as follows:
     a.       as an individual defendant.
      b.            as the person sued under the fictitious name of (specify):
      c.     ___ as occupant.
      f.       x On behalf of (specify): Target Corporation
                    under the following Code of Civil Procedure section:
                    x 416.10 (corporation)                                                 415.95 (business organization, form unknown)
                                 416.20 (defunct corporation)                              416.60 (minor)
                                        416.30 (joint stock company/association)           416.70 (ward or conservatee)
                                        416.40 (association or partnership)                416.90 (authorized person)
                                        416.50 (public entity)                             415.46 (occupant)
                                                                                           other:

 7. Person who served papers
      a. Name: Thomas Miller
      b. Address: P.O. Box 4081, Covina, CA 91723
      c. Telephone number: (310) 721-1030
                                                      0 (1,-
      d. The fee for service was: $ 0
      e. I am:
             (1)             not a registered California process server.
             (2)             exempt from registration under Business and Professions Code section 22350(b).
             (3)   x         a registered California process server:
                                                                    x
                                     ____ owner employee ______________ independent contractor.
                             (ii)    Registration No.: 2018063464
                             (iii)   County: Los Angeles
8.         X I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
              correct. or
6.             I am a California sheriff or marshal and I certify that the foregoing is true and correct.


 Date: 7/20/2020

 Thomas Miller
        (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                                              (SIGNATURE)




POS-010 [Rev. January 1, 2007]                                 PROOF OF SERVICE OF SUMMONS                                                         Page 2 of 2


For your protection and privacy, please press the Clear
This Form button after you have printed the form.                      Print this form         Save this form                            Clear this form
Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 19 of 59 Page ID #:19




     EXHIBIT C
                          Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 20 of 59 Page ID #:20


Electronically FILED by Superior Court of California, County of Los Angeles on 08/12/2020 12:00 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Yanez,Deputy Clerk


                      1     Eugene J. Egan (State Bar No. 130108)
                             eje@manningllp.com
                      2     Joshua Babataher (State Bar No. 311367)
                             jkb@manningllp.com
                      3     MANNING & KASS
                            ELLROD, RAMIREZ, TRESTER LLP
                      4     801 S. Figueroa St, 15th Floor
                            Los Angeles, California 90017-3012
                      5     Telephone: (213) 624-6900
                            Facsimile: (213) 624-6999
                      6
                            Attorneys for Defendant TARGET CORPORATION
                      7     (Erroneously sued herein as TARGET BRANDS, INC.)
                      8
                                                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
                      9
                                                 COUNTY OF LOS ANGELES, SPRING STREET COURTHOUSE
                    10

                    11
                            LYMBHYA TAVERA GARCIA, an                                                      Case No. 20STCV15673
                    12      individual,                                                                    [Assigned to the Hon. Jon R. Takasugi,
                                                                                                           Dept.: 31]
                    13                                Plaintiff,
                                                                                                           DEFENDANT TARGET
                    14                 v.                                                                  CORPORATION'S ANSWER TO
                                                                                                           PLAINTIFF'S COMPLAINT; DEMAND
                    15      TARGET BRANDS, INC. and DOES 1                                                 FOR JURY TRIAL
                            through 100, inclusive ,
                    16                                                                                     Action Filed:                    4/23/20
                                                   Defendants.                                             Trial Date:                      10/21/21
                    17

                    18                  Pursuant to Sections 431.10, et seq., of the California Code of Civil Procedure,

                    19      defendant TARGET CORPORATION, (Erroneously sued herein as TARGET BRANDS, INC.)

                    20      ("defendant"), answers the Complaint of plaintiff LYMBHYA TAVERA GARCIA ("plaintiff")

                    21      as follows.

                    22                                                                  GENERAL DENIAL
                    23                  1.          Defendant denies generally and specifically each and every allegation in the

                    24      Complaint, pursuant to Code of Civil Procedure §431.30, and further denies that plaintiff was

                    25      injured, or that plaintiff sustained, or will sustain damages in the sums alleged in the Complaint, or

                    26      in any sum, or at all.

                    27                                                      FIRST AFFIRMATIVE DEFENSE
                    28                  2.          The Complaint and each and every purported cause of action therein fails to state

                               DEFENDANT TARGET CORPORATION'S ANSWER TO PLAINTIFF'S COMPLAINT; DEMAND FOR
                                                               JURY TRIAL
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 21 of 59 Page ID #:21




 1    facts sufficient to constitute a cause of action against this answering defendant. This affirmative

 2    defense is interposed to the Complaint in its entirety and separately as to each individual cause of

 3    action therein although not restated under separate headings as to each cause of action.

 4                                  SECOND AFFIRMATIVE DEFENSE
 5           3.      This answering defendant is informed and believes and thereupon alleges that

 6    plaintiff failed to exercise reasonable and ordinary care, caution or prudence for her own safety,

 7    in order to avoid the alleged accident. The resulting injuries and damages, if any, sustained by

 8    plaintiff were proximately caused and contributed to by the negligence of plaintiff himself. This

 9    affirmative defense is interposed to the Complaint in its entirety and separately as to each

10    individual cause of action therein although not restated under separate headings as to each cause

11    of action.

12                                   THIRD AFFIRMATIVE DEFENSE
13           4.      Defendant alleges that insofar as Defendant has delegated any duty to any

14    subordinate, such delegation was at all times done in good faith, and with due care. Plaintiff is

15    therefore not liable for any act or omission of any subordinate.

16                                  FOURTH AFFIRMATIVE DEFENSE

17           5.      Defendant alleges that plaintiff's recovery is reduced or diminished by plaintiff’s

18    failure to mitigate her damages. This affirmative defense is interposed to the Complaint in its

19    entirety and separately as to each individual cause of action therein although not restated under

20    separate headings as to each cause of action.

21                                       FIFTH AFFIRMATIVE DEFENSE

22           6.      Defendant alleges that Plaintiff has not been injured or damaged as a proximate

23    result of any act or omission for which Defendant is responsible.

24                                    SIXTH AFFIRMATIVE DEFENSE

25           7.      If plaintiff sustained any damage as alleged in the Complaint, that damage was

26    proximately caused and contributed to by other parties to this action, whether served or not served,

27    or by other persons or entities not parties to this action. The proportionate degree of negligence or

28    fault of each of said other persons or entities must be determined and prorated and any judgment
                                                         2
        DEFENDANT TARGET CORPORATION'S ANSWER TO PLAINTIFF'S COMPLAINT; DEMAND FOR
                                        JURY TRIAL
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 22 of 59 Page ID #:22




 1    that might be rendered against defendant herein must be reduced not only by that degree of

 2    comparative negligence and fault found to exist as to plaintiff, but also as to the total of that

 3    degree of negligence or fault found to exist as to said other persons or entities. This affirmative

 4    defense is interposed to the Complaint in its entirety and separately as to each individual cause of

 5    action therein although not restated under separate headings as to each cause of action.

 6                                 SEVENTH AFFIRMATIVE DEFENSE
 7           8.      This answering defendant denies that a dangerous condition existed. However, if it

 8    is determined that a dangerous condition in fact did exist, such condition was open and obvious.

 9    This affirmative defense is interposed to the Complaint in its entirety and separately as to each

10    individual cause of action therein although not restated under separate headings as to each cause

11    of action.

12                                   EIGHT AFFIRMATIVE DEFENSE
13           9.      This answering defendant denies that a dangerous condition existed. However, if it

14    is determined that a dangerous condition in fact did exist, such condition was trivial. This

15    affirmative defense is interposed to the Complaint in its entirety and separately as to each

16    individual cause of action therein although not restated under separate headings as to each cause

17    of action.

18                                   NINTH AFFIRMATIVE DEFENSE
19           10.     Defendant alleges that other persons, either known and/or unknown to this

20    answering defendant, are in whole or in part liable to plaintiff and/or proximately or legally caused

21    plaintiff’s alleged injuries. Pursuant to Civil Code Section 1431.2, plaintiff must look to these

22    other persons for recompense for plaintiff’s alleged damages. This affirmative defense is

23    interposed to the Complaint in its entirety and separately as to each individual cause of action

24    therein although not restated under separate headings as to each cause of action.

25                                   TENTH AFFIRMATIVE DEFENSE
26           11.     Defendant alleges that plaintiff engaged in conduct and activities with respect to the

27    subject of this Complaint, by reason of said activities and conduct, plaintiff is estopped from

28    asserting any claims for damages or seeking any other relief against this answering defendant.
                                                         3
       DEFENDANT TARGET CORPORATION'S ANSWER TO PLAINTIFF'S COMPLAINT; DEMAND FOR
                                       JURY TRIAL
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 23 of 59 Page ID #:23




 1    This affirmative defense is interposed to the Complaint in its entirety and separately as to each

 2    individual cause of action therein although not restated under separate headings as to each cause of

 3    action.

 4                                ELEVENTH AFFIRMATIVE DEFENSE
 5              12.   Defendant alleges that plaintiff engaged in conduct and activities sufficient to

 6    constitute a waiver of any alleged breach of duty, negligence, act, omission, or any other conduct,

 7    if any, as set forth in the Complaint. This affirmative defense is interposed to the Complaint in its

 8    entirety and separately as to each individual cause of action therein although not restated under

 9    separate headings as to each cause of action.

10                                 TWELFTH AFFIRMATIVE DEFENSE
11              13.   Defendant alleges that the injuries and damages of which plaintiff complains were

12    proximately caused by or contributed to by the acts of other defendants, cross-defendants,

13    persons and/or other entities, and that said acts were an intervening and superseding cause of the

14    injuries and damages, if any, of which the plaintiff complains, thus barring plaintiff from any

15    recovery against this answering defendant. This affirmative defense is interposed to the

16    Complaint in its entirety and separately as to each individual cause of action therein although not

17    restated under separate headings as to each cause of action.

18                               THIRTEENTH AFFIRMATIVE DEFENSE
19              14.   That the Complaint was brought without reasonable cause and without a good faith

20    belief that there was a justifiable controversy under the facts of the law which warranted the filing

21    of the Complaint against this responding defendant. Plaintiff should therefore be responsible for

22    all defendant’s necessary and reasonable defense costs, as more particularly set forth in California

23    Code of Civil Procedure Section 1038. This affirmative defense is interposed to the Complaint in

24    its entirety and separately as to each individual cause of action therein although not restated under

25    separate headings as to each cause of action.

26                              FOURTEENTH AFFIRMATIVE DEFENSE

27              15.   Plaintiff’s Complaint and each and every cause of action therein contained are

28    barred by any and all applicable statutes of limitations, including, but not limited to Code of Civil
                                                         4
       DEFENDANT TARGET CORPORATION'S ANSWER TO PLAINTIFF'S COMPLAINT; DEMAND FOR
                                       JURY TRIAL
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 24 of 59 Page ID #:24




 1    Procedure Sections 335.1 and 342. This affirmative defense is interposed to the Complaint in its

 2    entirety and separately as to each individual cause of action therein although not restated under

 3    separate headings as to each cause of action.

 4                               FIFTEENTH AFFIRMATIVE DEFENSE
 5           16.     Plaintiff’s Complaint and each and every cause of action therein contained are

 6    barred by the doctrine of laches. This affirmative defense is interposed to the Complaint in its

 7    entirety and separately as to each individual cause of action therein although not restated

 8    under separate headings as to each cause of action.

 9                                SIXTEENTH AFFIRMATIVE DEFENSE
10           17.     This answering defendant denies that a dangerous condition existed. However, if it

11    is determined that a dangerous condition in fact did exist, such condition did not exist for a

12    sufficiently reasonable amount of time as to give actual or constructive notice of the condition.

13    This affirmative defense is interposed to the Complaint in its entirety and separately as to each

14    individual cause of action therein although not restated under separate headings as to each cause

15    of action.

16                             SEVENTEENTH AFFIRMATIVE DEFENSE
17           18.     This defendant presently has insufficient knowledge or information on which to

18    form a belief as to whether it may have additional, as yet unstated affirmative defenses available.

19    Defendant herein reserves the right to assert additional defenses in the event that the discovery

20    indicates that they would be appropriate. This affirmative defense is interposed to the Complaint

21    in its entirety and separately as to each individual cause of action therein although not restated

22    under separate headings as to each cause of action.

23           ///

24           ///

25           ///

26           ///

27           ///

28           ///
                                                         5
       DEFENDANT TARGET CORPORATION'S ANSWER TO PLAINTIFF'S COMPLAINT; DEMAND FOR
                                       JURY TRIAL
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 25 of 59 Page ID #:25




 1     WHEREFORE, defendant TARGET CORPORATION, prays as follows:

 2           1.   For dismissal of the Complaint with prejudice;

 3           2.   For judgment in favor of this answering defendant and against plaintiff;

 4           3.   For costs of suit;

 5           4.   For such further relief as the court may deem just and proper.

 6

 7    DATED: August 12, 2020                 MANNING & KASS
                                             ELLROD, RAMIREZ, TRESTER LLP
 8

 9
10                                            By:
                                                    Joshua K. Babataher
11                                                  Attorneys for Defendant TARGET
                                                    CORPORATION (Erroneously sued herein as
12                                                  TARGET BRANDS, INC.)
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                    6
       DEFENDANT TARGET CORPORATION'S ANSWER TO PLAINTIFF'S COMPLAINT; DEMAND FOR
                                       JURY TRIAL
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 26 of 59 Page ID #:26




 1                                  DEMAND FOR JURY TRIAL

 2          Defendant hereby demands trial by jury.

 3

 4    DATED: August 12, 2020                 MANNING & KASS
                                             ELLROD, RAMIREZ, TRESTER LLP
 5

 6

 7                                            By:
                                                      Eugene J. Egan
 8                                                    Joshua K. Babataher
                                                      Attorneys for Defendant,
 9                                                    TARGET CORPORATION (Erroneously sued
                                                      herein as TARGET BRANDS, INC.)
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                      7
       DEFENDANT TARGET CORPORATION'S ANSWER TO PLAINTIFF'S COMPLAINT; DEMAND FOR
                                       JURY TRIAL
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 27 of 59 Page ID #:27




 1                                           PROOF OF SERVICE
 2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3           At the time of service, I was over 18 years of age and not a party to this action. I am
      employed in the County of Los Angeles, State of California. My business address is 801 S.
 4    Figueroa St, 15th Floor, Los Angeles, CA 90017-3012.
 5        On August 12, 2020, I served true copies of the following document(s) described as
      DEFENDANT TARGET CORPORATION'S ANSWER TO PLAINTIFF'S COMPLAINT;
 6    DEMAND FOR JURY TRIAL on the interested parties in this action as follows:
 7    Colleen O'Hara, Esq.
      Law Office of Colleen O'Hara
 8    205 S. Broadway, Suite 902
      Los Angeles, CA 90012
 9    P: 213.628.3929
      F: 213.628.3908
10    Attorney for Plaintiff
      Lymbhya Tavera-Garcia
11    Email: colleenoharalaw@yahoo.com
12

13            ONLY BY ELECTRONIC TRANSMISSION: Only by emailing the document(s) to the
      persons at the e-mail address(es). This is necessitated during the declared National Emergency
14    due to the Coronavirus (COVID-19) pandemic because this office will be working remotely, not
      able to send physical mail as usual, and is therefore using only electronic mail. No electronic
15    message or other indication that the transmission was unsuccessful was received within a
      reasonable time after the transmission. We will provide a physical copy, upon request only, when
16    we return to the office at the conclusion of the National Emergency.
17            I declare under penalty of perjury under the laws of the State of California that
      the foregoing is true and correct.
18
             Executed on August 12, 2020, at Los Angeles, California.
19

20
                                                               /s/ Brenda Leonardo
21                                                       Brenda Leonardo
22

23

24

25

26

27

28
                                                        8
       DEFENDANT TARGET CORPORATION'S ANSWER TO PLAINTIFF'S COMPLAINT; DEMAND FOR
                                       JURY TRIAL
Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 28 of 59 Page ID #:28




     EXHIBIT D
       Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 29 of 59 Page ID #:29



 1   Colleen O'Hara, #201827
     Law Office of Colleen O'Hara
 2   205 South Broadway Suite 902
     Los Angeles, CA 90012
 3   Tel. (213) 628-3929 Fax (213) 628-3908
 4   Attorney for Lymbhya Tavera Garcia, Plaintiff
 5             IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
                            COUNTY OF LOS ANGELES
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          Case No.
  Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page20STCV15673
                                                     30 of 59 Page ID #:30
LYMBHYA TAVERA GARCIA,
                                        PLAINTIFF LYMBHYA TAVERA
                                        GARCIA's RESPONSE TO
                                        DEFENDANT TARGET
                      Plaintiffs,        CORPORATION'S FORM
                                        INTERROGATORIES

VS.

TARGET CORPORATION, et al,

                       Defendants.




RESPONDING PARTY:            Plaintiff, LYMBHYA TAVERA GARCIA
PROPOUNDING PARTY:           Defendant, TARGET CORPORATION
SET NO.:                     One
       Plaintiff LYMBHYA TAVERA GARCIA hereby responds to the Form
Interrogatories propounded by Defendant TARGET CORPORATION:


                                                               Dated: 1/5/2021
                                              Colleen O'Hara




                                             C
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 31 of 59 Page ID #:31



 1      1.0. Lourdes Stoneking, Administrative Assistant
             205 South Broadway Suite 902, Los Angeles, CA 90012 (213) 628-
 2            3929
 3      2.1
              c;   Lymbhya Tavera Garcia
 4            kj   Lymbhya Tavera Garcia
                   Lymbhya Tavera Garcia
 5
        2.2   10/13/1992 Hollywood California
 6
        2.3 Yes
 7
 8            iag   California
 9                  E1254318
              c     10/09/2020
10            d     none

11      2.4 No

12      2.5
              'll   14505 Lemoli Avenue, Hawthorne, CA 90250
                    not applicable
13            c     not applicable
14      2.6   (a)    Children's Institute, Inc, 7226 South Figueroa Street, Los
                     Angeles, CA 90003 February 2018-current
15                   Title: Family Services Worker
                     Duties:
16      1.Recruits families for assigned ECE programs.
        2.Completes enrollment for families assigned to their caseload and reports
17      vacancy information in a timely manner in order to maintain full enrollment at
        assigned sites at all times.
18      3.Monitors absences and follows up with families to ensure that children
        are attending class on a regular basis in order to meet program
19      requirements.
        4.Completes strength and needs assessment for assigned families.
20      5.Identifies goals for families that result in self-sufficiency.
        6.Enhances parent's skills and understanding regarding parental
21      engagement and activities that
        promote literacy.
22      7.Provides resources and referrals to families.
        8.Facilitates the exchange of information between assigned families and
23      content area specialists.
        9.Works with Site Supervisors and Teachers to plan and conduct parent
24      committee meetings.
        0. Develops and maintains appropriate case notes and other records and
25      prepares periodic reports as required.
        1. Carrying, moving files and other items as required.
26      2. Underta<ing special projects as required.

27            (b)   First Step for Kids, 2447 Pacific Coast Highway, Suite 111,
                    Hermosa Beach, CA 90254 11/2017- February 2018
28                  Human Services Association (HeadStart), 2629 Clarendon
                    Avenue, Huntington Park, CA 90255 October 2016-November
                    2017

                                                                                    -2-
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 32 of 59 Page ID #:32



 1                    Lindbergh Child Development Center 220 23rd St, Costa Mesa,
                      CA 92627 June 2015-October 2016
 2
       2.7   (a)      Leuzinger High School, 4118 Rosecrans Avenue, Lawndale,
 3                    CA 90260
 4           (b)      August 2006-May 2010
 5           (c)      Senior in high school
 6           (d)      High School diploma
 7            A       Cal-State Long Beach, 1250 Bellflower, Long Beach, CA 90840
              B       A u g u s t         2 0 1 0 - M a y        2 0 1 5
 8            C       Senior
              D       B.A. (Major in Child Development and Family Studies)
 9
       2.8 No
10     2.9 Yes
       2.10 Yes
11     2.11 No
       2.12 No
12     2.13 No
13     4.1    ba      Anthem Blue Cross health insurance
                       Anthem Blue Cross, PO Box 10000, Van Nuys, CA 91470-0001
14            c       Lymbhya Tavera Garcia, responding party can be reached
                      through her counsel
15                    730M94478
              fde))
16             )      do
                      No.not know limits of policy
              g)      Children's Institute Inc
17
       4.2 No
18
       6.1   Yes
19
       6.2
20           Traumatic fall
             Right knee sprain/strain
21           Right knee contusion
             3A abnormality of the anterior posterior horn of the lateral meniscus
22           representing a circumferential tear
             3A abnormality of the medial meniscus characterized by an oblique
23           tear with fluid in the posterior joint space
             ACL sprain
24           Lateral femoral condylar bone bruises with a patellar bone bruise
             Right knee bursitis
25           Right knee medial meniscus tear
             Right knee lateral meniscus tear
26
       6.3   Do you still have any complaints that you attribute to the incident?
27
             A.       Pain in the knee that comes and goes and becomes worse
28                    when its cold. Also, the knee constantly cracks.

                                                                                    -3-
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 33 of 59 Page ID #:33



 1            B.    See the answer in A.
              C.    The frequency and duration varies.
 2
      6.4     Did you receive any consultation or examination or treatment from a
 3            health care provider for any injury you attribute to the incident?
 4          (A)    Dr. Neil Ghodadra, 25067 JimBridger Road, Hidden Hills, CA
                   91302
 5                 Surgery
                   11/21/2018 (dates are based on billing documents)
 6            D    $12,000.00
 7           (A)   Spalding Surgical Group, 25067 JimBridger Road, Hidden
                   Hills, CA 91302
 8          B      Surgery
            C      11/21/2018 (dates are based on billing documents)
 9          D      $9,100.00
10          (A)    Precise Imaging, 6710 Kester Avenue, #126, Van Nuys, CA
                   91405
11                 MRI
                   12/3/2019 (a second visit, date unknown)
12                 (dates are based on billing documents)
             (D)   $2200.00 for 12/3/2019 and the cost for the second visit unk
13
             (A)   Daniel Loder, MD, Westside Anesthesia Services, PO Box
14                 3129, Torrance, CA 90510-3129 (310) 792-3914
                   Anesthesia for surgery
15          C      11/21/18; 1/8/2020 (dates are based on billing documents)
            D      $3,250.00
16
            (A)    Bay City Surgery Center, 2557A Pacific Coast Highway,
17                 Torrance, CA 90505
            B      Platelet Rich Plasma
18          C      1/8/2020 (dates are based on billing documents)
            D      $58,500.00
19
            (A)    Southern California Sports Rehabilitation Center, 1809 East
20                 Dyer Road, Suite 311, Santa Ana, CA 92705-5740 (949) 863-
                   0022
21                 Physical therapy and chiropractic treatment
            C      12/11/2018-3/31/2019 (dates are based on billing documents)
22          D      $8,321.48
23          (A)    Lyg A Professional Med Corp, 1401 Avocado Avenue, #105,
                   Newport Beach, CA 92660-7710 (888) 622-7656
24
                   Acupuncture
25                 4/1c./2019-5/21/2019 (dates are based on billing documents)
            D      $1,882.07
26
             (A)   Progessive Orthopedic Solutions, LLC, PO Box 2906 Santa Fe
27                 Springs, CA 90670 (562) 777-9010
             (B)   Q-Tech Therapy System, Half Leg Garment for Qtech
28                 Universal Therapy wrap/Pad for Qtech, Shipping Fee

                                                                                  -4-
         Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 34 of 59 Page ID #:34



     1            (c) 11/21/2018-12/11/2018 (dates are based on billing documents)
                  (D) $2,478.77
     2
                  (A) Crenshaw Chiropractic, 3535 West Imperial Hwy, E, Inglewood,
     3                CA 90303 (424) 227-9287
     4
     5             EF).$Physical Therapy
                    9/13/2018-11/20/2018 (dates are based on billing documents)
     6              $2655.00
                  A     Dr. David Ramin, MD ECji Physical Evaluation
     7                 11/16/2018 (dates are based on billing documents)
                  D     $2,440.00
     8
                  (A) Medvantage DME, LLC, PO Box 8170, La Verne, CA 91750
                      (562) 233-6781
     9             B    or treatment
                  C    1/9/2020-1/29/2020 (dates are based on billing documents)
10                D    $2623.18
 11               (A) Exer Urgent Care, 3215 North Sepulveda Avenue, Manhattan
                    Beach, CA 90266 (424) 295-0540
12                    B     Urgent Care treatment
                  C   9/10/2018; 11/2/2019 (dates are based on billing documents)
 13               D   $20.00 co-pay each time
14                (A) Providence Health & Services, 4101 Torrance Boulevard,
                       Torrance, CA 90503 (866) 747-2455
15
                  113:i Emergency care
16                      C    11/27/2018 (dates are based on billing documents)
                 $100.00 Co-Pay (Plaintiff was reimbursed for the copay) 6.5
17                      Tylenol
18
                  :111 recommended
                       12/23/2018      by a medical provider
19                     I used to take it after surgery and thereafter as needed.
                        e     Approximately $10.49 per purchase
20                   Advil
                       recommended by a medical provider
21                     12/23/2018
                       use as needed
22                     Approximately $9.99 per purchase
23                     Hydrocodone
                       prescribed by a medical provider at providence little company
24                     of Mary
                       use as needed
25                     do not recall the cost
26                     Narco
                       prescribed by urgent care
27                     use as needed
                       $4.02
28

                                                                                       -5-
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 35 of 59 Page ID #:35



 1     6.6     a) CVS Reuse Cold Pack (2)
               b    12/19/2018
 2             c)   $13.98 per purchase
               d)   do not recall the medical provider who recommended it
 3
 4             .1     Physix Gear Knee Support Brace
 5                    6/20/2019
                      $19.94
 6             d      do not recall the medical provider who recommended it

 7                   TENS Massager                   Tens Unit
      11       Therapy Pulse Muscle                   do not recall the
 8             date $29.98 d do not                  recall the
               medical provider who                  recommended it
 9
10             11     Uber-transportation to medical appointments
                      12/19/2018; 12/17/2018
11                    $9.64; $12.52; $11.35;
12             d      do not recall whether a medical provider recommended it

13
             Igca i   Parking for medical appointment
                      11/16/2018
                      $8.00
14
               d      not applicable
15
               )
               1      Epsom Salt
16              )     Do not recall the dates
                      Do not recall the costs
17             d,     recommended by a medical provider

18     6.7    Has any health care provider advised that you may require future or
             additional treatment for any injuries that you attribute to the incident? If
19           so for each injury state:

20             b      Dr.Neil Ghodadra, MD
                      The knee
21                    Projected cost unknown

22     7.1    No.

23     7.2    Not applicable.

24     7.3    Not applicable.

25     8.1    Yes, loss of income.
       8.2    (a)     Plaintiff's job included paperwork, enrollment, carrying file
26                    boxes.
               (b)    Family Service Worker
27
               (c)    February 2018
28     8.3    The Friday before the incident.
       8.4    $18.58


                                                                                       -6-
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 36 of 59 Page ID #:36



 1     8.5   Plaintiff went in to work on on 9/10/2018 on crutches and with a
             doctor's note stating that she could only perform limited work duties
 2           that would include sedentary work only. Human resources informed
             Plaintiff that Children's Institute, Inc was no longer willing to
 3           accommodate her disability and they placed Plaintiff on an involuntary
             leave of absence effective 11/8/2018. Plaintiff returned to work on
 4           January 15, 2019.
 5     8.6   Plaintiff went in to work on on 9/10/2018 on crutches and with a
             doctor's note stating that she could only perform limited work duties
 6           that would include sedentary work only. Human resources informed
             Plaintiff that Children's Institute, Inc was no longer willing to
 7           accommodate her disability and they placed Plaintiff on an involuntary
             leave of absence effective 11/8/2018. Plaintiff returned to work on
 8           January 15, 2019.
 9     8.7   Plaintiff's loss of earnings was approximately $6,744.54 in gross pay. It
             was calculated by using Plaintiff's gross hourlypay of $18.58. During
10           the period of involuntary leave, however Plaintiff received $3,520.57 in
             disability pay. Additionally, Plaintiff used her vacation time for
11           approximately 15-20 hours to be able to take time off of work to be able
             to attend medical appointments. For vacation time, I earn $18.58 per
12           hour.
13     8.8   Plaintiff will likely lose additional income in the future when necessary
             to seek further medical treatment.
14
       9.1   No, except to the extent that they are set forth in responses to other
15           interrogatories.
16     9.2    See the response to Interrogatory 9.1. Not applicable.
17     10.1 No.
18     10.2 Not applicable.
19     10.3 No.
20     11.1 No.
21     11.2 No.
22     12.1 (a)    Alejandra Gonzalez, Target employee. Propounding Party
                   refuses to disclose her contact information and that refusal is
23                 the subject of a pending motion to compel filed by Plaintiff.
24           (b)   Alejandra Gonzalez, Target employee. Propounding Party
                   refuses to disclose her contact information and that refusal is
25                 the subject of a pending motion to compel filed by Plaintiff.
26           (c)   Alejandra Gonzalez, Target employee. Propounding Party
                   refuses to disclose her contact information and that refusal is
27                 the subject of a pending motion to compel filed by Plaintiff.
28

                                                                                      -7-
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 37 of 59 Page ID #:37



 1            (d)      Not applicable. Plaintiff was shopping alone at the Target
                      store.
 2
       12.2 No.
 3
       12.3 No.
 4
         12.4 (a)      Plaintiff does not recall the exact number of photographs, but
 5                    they were previously turned over to the Propounding Party in
                      response to Propounding Party's request for production of
 6                    documents.
                      Yes, photographs of my injuries and the location of the incident.
 7                )   Plaintiff was not recall the specific dates that the photos were
                      taken, but it was close in time to the accident.
 8           (d)      Plaintiff, who can be reached through her counsel.
 9           (e)      Plaintiff's counsel has a copy of the photographs.
10            r))      Yes, videosurveillance. Plaintiff does not have a copy.
                  )   The videosurveillance was in a position to have
11                    captured the
                      incident. 9/9/2018
12             d)     Video-surveillance captured by the subject Target store. Who
                      possesses it is within the knowledge of the Propounding Party
13                    and not the Responding Party.
              (e)     This information is within the knowledge of the Propounding
14                    Party and not the Responding Party.
15     12.5 No.
16     12.6 Yes.
              A   Alelandra Gonzalez, employee of Target Corporation
17            B   9/9/18       Guest Incident Report
              C The Propounding Party is refusing to provide contact
18               information for Ms. Gonzalez to Plaintiff. Plaintiff filed a motion to
                 compel.
19           (D) The Responding Party's attorney.
20     12.7 Yes.
21     13.1 No.
22     13.2 Not applicable.
23     14.1 This is a question that calls for a legal conclusion and is being
             answered by an attorney and I, attorney Colleen O'Hara, am still
24           investigating this matter and will determine if there was a violation of a
             statute, ordinance, or regulation.
25
       14.2 No
26
27
28

                                                                                     -8-
         Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 38 of 59 Page ID #:38



 1                                 CERTIFICATE OF SERVICE
           I, Colleen O'Hara, certify as follows:
 3         I am a member of the State Bar, number 201827 in good standing. My
 4 business address is 205 South Broadway, Suite 902, Los Angeles, CA 90012.
 5          On January 5, 2021, I served the foregoing Plaintiff Lymbhya Tavera
 6 Garcia's Response to Form Interrogatories Propounded by Defendant Target
 7 Corporation by serving them on Defendant Target Corporation's law firm of record
 8 at their requested email addresses:
 9                                       Joshua Babataher
10                                     JkbamanninglIp.conn
11                                      Brenda Leonardo (assistant)
12                                      bfl@manninglIp.com
13
14        I certify under penalty of perjury under the laws of the State of California
15 that the foregoing is true and correct, and that this certificati   was executed on

16 January 5, 2021.
17
18                                                            C
                                                              OLLEEN O'HARA
19
20
21
22
23
24
25
26
27
28


                                                                                         -9-
      Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 39 of 59 Page ID #:39




       1                                    VERIFICATION
             I, Lymbhya Tavera Garcia, have read and reviewed the foregoing answers to
       Defendant Target Corporation's Form Interrogatories, Set One.
  4          I am a party to this action. The answers are true and correct, based on my

  5    own knowledge, to the best of my recollection, except as to those matters for
  6    which I have no personal knowledge, and as to those matters I believe them to be
  7    true. Moreover, as to any contention interrogatories, I defer to my attorney,
  8    Colleen O'Hara, to answer those interrogatories, as they call for a legal opinion.

  9          I affirm that the foregoing answers are true and correct to the best of my

10     knowledge, or, where indicated, on information or belief, under penalty of perjury
11     under the laws of the State of California.

12
       Executed on JanuarySi 2021 in Los Angeles, CA
13
14
15                                        LYMBHYA TAVERA GARCIA
16
17
18
19
20
21
')?

23
24

25
26
27

28
Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 40 of 59 Page ID #:40




     EXHIBIT E
Business Search - Business Entities - Business Programs | California Secretary of State     Page 1 of 3
      Case   2:21-cv-00492     Document     1  Filed 01/19/21    Page  41  of
       Case 2:20-cv-06481 Document 1 Filed 07/21/20 Page 26 of 73 Page ID #:2659   Page ID #:41



Alex Padilla
California Secretary of State


            Business Search - Entity Detail

    The California Business Search is updated daily and reflects work processed through Sunday, July 19, 2020.
    Please refer to document Processing Times for the received dates of filings currently being processed. The data
    provided is not a complete or certified record of an entity. Not all images are available online.

    C0536463 TARGET CORPORATION
      Registration Date:                                        11/24/1967
      Jurisdiction:                                             MINNESOTA
      Entity Type:                                              FOREIGN STOCK
      Status:                                                   ACTIVE
      Agent for Service of Process:                            C T CORPORATION SYSTEM (C0168406)
                                                               To find the most current California registered
                                                               Corporate Agent for Service of Process address
                                                               and authorized employee(s) information, click the
                                                               link above and then select the most current 1505
                                                               Certificate.

      Entity Address:                                          1000 NICOLLET MALL
                                                               MINNEAPOLIS MN 55403
      Entity Mailing Address:                                  1000 NICOLLET MALL, TPS 3155
                                                               MINNEAPOLIS MN 55403

          Certificate of Status



       A Statement of Information is due EVERY year beginning five months before and through the end of November.


     Document Type                            File Date          PDF

     PUBLICLY TRADED DISCLOSURE                 06/12/2020


     SI-NO CHANGE                               10/22/2019


     PUBLICLY TRADED DISCLOSURE                 06/21/2019


     PUBLICLY TRADED DISCLOSURE                 06/28/2018


     SI-COMPLETE                                10/24/2017


     PUBLICLY TRADED DISCLOSURE                 06/23/2017




https://businesssearch.sos.ca.gov/CBS/Detail                                                                   7/20/2020
Business Search - Business Entities - Business Programs | California Secretary of State     Page 2 of 3
       Case  2:21-cv-00492     Document     1  Filed 01/19/21    Page  42  of
       Case 2:20-cv-06481 Document 1 Filed 07/21/20 Page 27 of 73 Page ID #:2759   Page ID #:42


    Document Type                              File Date           PDF

    PUBLICLY TRADED DISCLOSURE                    06/21/2016


    PUBLICLY TRADED DISCLOSURE                    06/25/2015


    PUBLICLY TRADED DISCLOSURE                    07/18/2014


    PUBLICLY TRADED DISCLOSURE                    06/27/2013


    PUBLICLY TRADED DISCLOSURE                    06/20/2012


    PUBLICLY TRADED DISCLOSURE                    05/31/2011


    PUBLICLY TRADED DISCLOSURE                    06/01/2010


    PUBLICLY TRADED DISCLOSURE                    06/09/2009


    PUBLICLY TRADED DISCLOSURE                    06/19/2008


    PUBLICLY TRADED DISCLOSURE                    06/22/2007


    PUBLICLY TRADED DISCLOSURE                    06/07/2006


    PUBLICLY TRADED DISCLOSURE                    06/23/2005


    PUBLICLY TRADED DISCLOSURE                    12/03/2004


    PUBLICLY TRADED DISCLOSURE                    12/22/2003         Image unavailable. Please request paper copy.

    PUBLICLY TRADED DISCLOSURE                    12/05/2003         Image unavailable. Please request paper copy.

    PUBLICLY TRADED DISCLOSURE                    11/25/2003         Image unavailable. Please request paper copy.

    AMENDED REGISTRATION                          02/11/2000


    AMENDED REGISTRATION                          07/23/1985


    AMENDED REGISTRATION                          07/22/1969         Image unavailable. Please request paper copy.

    REGISTRATION                                  11/24/1967         Image unavailable. Please request paper copy.


   * Indicates the information is not contained in the California Secretary of State's database.
https://businesssearch.sos.ca.gov/CBS/Detail                                 7/20/2020
        Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 43 of 59 Page ID #:43
Business Search - Business Entities - Business Programs | California Secretary of State     Page 3 of 3
       Case  2:21-cv-00492     Document     1  Filed 01/19/21    Page  44  of
       Case 2:20-cv-06481 Document 1 Filed 07/21/20 Page 28 of 73 Page ID #:2859   Page ID #:44


         If the status of the corporation is "Surrender," the agent for service of process is automatically revoked.
          Please refer to California Corporations Code section 2114 for information relating to service upon
          corporations that have surrendered.
         For information on checking or reserving a name, refer to Name Availability.
         If the image is not available online, for information on ordering a copy refer to Information Requests.
         For information on ordering certificates, status reports, certified copies of documents and copies of
          documents not currently available in the Business Search or to request a more extensive search for
          records, refer to Information Requests.
         For help with searching an entity name, refer to Search Tips.
         For descriptions of the various fields and status types, refer to Frequently Asked Questions.


     Modify Search              New Search             Back to Search Results




https://businesssearch.sos.ca.gov/CBS/Detail                                                                            7/20/2020
BusinessFilingDetails                                                                    Page1of7
       Case
       Case 2:21-cv-00492
            2:20-cv-06481 Document
                          Document11 Filed
                                     Filed 01/19/21 Page 29
                                           07/21/20 Page 45 of
                                                            of 59  PageID
                                                               73 Page  ID #:29
                                                                           #:45




   Business Record Details »

   Minnesota Business Name
   Target Corporation


 Business Type                                      MN Statute
   Business Corporation (Domestic)                   302A

 File Number                                        Home Jurisdiction
   11-AA                                             Minnesota


 Filing Date                                        Status
   02/11/1902                                        Active/In Good Standing

 Renewal Due Date                                   Registered Office Address
   12/31/2020                                        1010 Dale St N
                                                     St Paul, MN 55117–5603
                                                     USA


 Number of Shares                                   Registered Agent(s)
   6,005,000,000                                     C T Corporation System

 Chief Executive Officer                            Principal Executive Office Address
   BRIAN C CORNELL                                   1000 Nicollet Mall
   1000 Nicollet Mall                                Mpls, MN 55403
   Mpls, MN 55403                                    USA
   USA




      Filing History


    Filing History



      Select the item(s) you would like to order:

  Filing Date       Filing                                       Effective Date
   02/11/1902     Original Filing - Business Corporation
       Case 2:21-cv-00492
                (Domestic) Document 1 Filed 01/19/21 Page 46 of 59 Page ID #:46




https://mblsportal.sos.state.mn.us/Business/SearchDetails?filingGuid=897f2a7c-a5d4-e011... 7/20/2020
BusinessFilingDetails                                                                           Page2of7
      Case
      Case 2:21-cv-00492
           2:20-cv-06481 Document
                         Document11 Filed
                                    Filed 01/19/21 Page 30
                                          07/21/20 Page 47 of
                                                           of 59  PageID
                                                              73 Page  ID #:30
                                                                          #:47



        Filing Date            Filing                                          Effective Date

             02/11/1902       Business Corporation (Domestic) Business
                             Name
                             (Business Name:Goodfellow Dry Goods Co.)

             05/25/1903      Business Corporation (Domestic) Business
                 Name
                 (Business Name:Dayton Dry Goods Co.)

             05/17/1911       Business Corporation (Domestic) Business
                 Name
                  (Business Name:The Dayton Company)

             08/04/1915       Business Corporation (Domestic) Change of
                 Shares

             02/04/1919       Business Corporation (Domestic) Change of
                 Shares

             11/29/1922       Business Corporation (Domestic) Change of
                 Shares

             07/25/1928       Business Corporation (Domestic) Change of
                 Shares

             08/12/1931       Business Corporation (Domestic) Duration

             02/16/1939       Amendment - Business Corporation (Domestic)

             07/25/1939       Amendment - Business Corporation (Domestic)

             03/18/1949       Business Corporation (Domestic) Duration

             12/30/1950     Consent to Use of Name - Business Corporation
                 (Domestic)

             07/28/1955       Business Corporation (Domestic) Change of
                 Shares

             12/31/1958       Merger - Business Corporation (Domestic)

                          12/31/1958      Business Corporation (Domestic) Change of
                              Shares

             02/02/1959       Merger - Business Corporation (Domestic)

             04/30/1963       Amendment - Business Corporation (Domestic)




             https://mblsportal.sos.state.mn.us/Business/SearchDetails?filingGuid=897f2a7c-a5d4-
e011... 7/20/2020
      Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 48 of 59 Page ID #:48
BusinessFilingDetails                                                                               Page3of7
      Case
      Case 2:21-cv-00492
           2:20-cv-06481 Document
                         Document11 Filed
                                    Filed 01/19/21 Page 31
                                          07/21/20 Page 49 of
                                                           of 59  PageID
                                                              73 Page  ID #:31
                                                                          #:49



        Filing Date             Filing                                             Effective Date

             09/02/1964        Business Corporation (Domestic) Change of
                 Shares

             03/02/1966        Business Corporation (Domestic) Change of
                 Shares

             12/06/1966        Amendment - Business Corporation (Domestic)

             01/27/1967        Business Corporation (Domestic) Change of
                 Shares

             05/29/1967     Consent to Use of Name - Business Corporation
                 (Domestic)

             07/28/1967        Business Corporation (Domestic) Change of
                 Shares

             09/06/1967        Business Corporation (Domestic) Business
                 Name
                  (Business Name:Dayton Corporation)

                           09/06/1967       Registered Office and/or Agent - Business
                               Corporation (Domestic)

             11/24/1967        Merger - Business Corporation (Domestic)

             12/08/1967        Business Corporation (Domestic) Change of
                 Shares

             05/07/1968        Merger - Business Corporation (Domestic)

             02/13/1969        Business Corporation (Domestic) Change of
                  Shares

             03/18/1969        Business Corporation (Domestic) Change of
                 Shares

             05/22/1969        Amendment - Business Corporation (Domestic)

             06/20/1969     Business Corporation (Domestic) Business
                 Name
                 (Business Name:Dayton-Hudson Corporation)

             07/23/1970        Amendment - Business Corporation (Domestic)




             https://mblsportal.sos.state.mn.us/Business/SearchDetails?filingGuid=897f2a7c-a5d4-
e011... 7/20/2020
      Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 50 of 59 Page ID #:50
BusinessFilingDetails                                                                        Page4of7
      Case
      Case 2:21-cv-00492
           2:20-cv-06481 Document
                         Document11 Filed
                                    Filed 01/19/21 Page 32
                                          07/21/20 Page 51 of
                                                           of 59  PageID
                                                              73 Page  ID #:32
                                                                          #:51



             Filing Date   Filing                                           Effective Date

             06/16/1972    Registered Office and/or Agent - Business
                           Corporation (Domestic)

             01/04/1974     Merger - Business Corporation (Domestic)

             04/25/1975     Merger - Business Corporation (Domestic)

             04/25/1975     Merger - Business Corporation (Domestic)

             01/27/1976     Merger - Business Corporation (Domestic)

             04/27/1976     Merger - Business Corporation (Domestic)

             02/01/1977     Merger - Business Corporation (Domestic)

             05/24/1978     Business Corporation (Domestic) Change of
                           Shares

             06/24/1982     Business Corporation (Domestic) Active Status
                           Report

             11/22/1982     Merger - Business Corporation (Domestic)

             05/26/1983     Business Corporation (Domestic) Change of
                           Shares

             04/19/1984     Consent to Use of Name - Business Corporation
                           (Domestic)

             05/31/1985     Business Corporation (Domestic) Restated
                           Articles

             05/31/1985    Business Corporation (Domestic) Business
                           Name
                           (Business Name:Dayton Hudson Corporation)

             01/15/1986     Merger - Business Corporation (Domestic)

             05/30/1986     Business Corporation (Domestic) Change of
                           Shares

             09/23/1986     Amendment - Business Corporation (Domestic)

             06/03/1987     Amendment - Business Corporation (Domestic)

             05/25/1988     Amendment - Business Corporation (Domestic)
https://mblsportal.sos.state.mn.us/Business/SearchDetails?filingGuid=897f2a7c-a5d4-e011... 7/20/2020
       Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 52 of 59 Page ID #:52
BusinessFilingDetails                                                                        Page5of7
      Case
      Case 2:21-cv-00492
           2:20-cv-06481 Document
                         Document11 Filed
                                    Filed 01/19/21 Page 33
                                          07/21/20 Page 53 of
                                                           of 59  PageID
                                                              73 Page  ID #:33
                                                                          #:53



             Filing Date   Filing                                           Effective Date

             01/11/1990      Business Corporation (Domestic) Other

             06/21/1996     Business Corporation (Domestic) Change of
                           Shares

             09/12/1996      Business Corporation (Domestic) Other

             09/18/1997     Merger - Business Corporation (Domestic)

             01/28/1998     Merger - Business Corporation (Domestic)

             04/10/1998     Business Corporation (Domestic) Change of
                           Shares

             09/11/1998      Business Corporation (Domestic) Other

             01/13/2000     Business Corporation (Domestic) Business
                           Name
                           (Business Name:Target Corporation)

             01/13/2000     Merger - Business Corporation (Domestic)

             01/28/2000     Merger - Business Corporation (Domestic)

             01/28/2000     Merger - Business Corporation (Domestic)

             01/28/2000     Consent to Use of Name - Business Corporation
                           (Domestic)

             06/16/2000     Business Corporation (Domestic) Change of
                           Shares

             11/17/2000     Merger - Business Corporation (Domestic)

             09/18/2001      Business Corporation (Domestic) Other

             02/21/2002     Business Corporation (Domestic) Restated
                           Articles

             02/21/2002    Registered Office and/or Agent - Business
                           Corporation (Domestic)

             12/23/2002     Merger - Business Corporation (Domestic)

             01/31/2003     Merger - Business Corporation (Domestic)
https://mblsportal.sos.state.mn.us/Business/SearchDetails?filingGuid=897f2a7c-a5d4-e011... 7/20/2020
       Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 54 of 59 Page ID #:54
Business Filing Details                                                                     Page 6 of 7
       Case
       Case 2:21-cv-00492
            2:20-cv-06481 Document
                          Document11 Filed
                                     Filed 01/19/21 Page 34
                                           07/21/20 Page 55 of
                                                            of 59  PageID
                                                               73 Page  ID #:34
                                                                           #:55



             Filing Date   Filing                                          Effective Date

             04/20/2005     Merger - Business Corporation (Domestic)

             06/14/2005     Merger - Business Corporation (Domestic)

             08/31/2005     Merger - Business Corporation (Domestic)

             10/27/2005      Business Corporation (Domestic) Other

             10/28/2005     Merger - Business Corporation (Domestic)

             10/28/2005     Merger - Business Corporation (Domestic)

             11/09/2005     Merger - Business Corporation (Domestic)

             11/22/2005     Merger - Business Corporation (Domestic)

             07/13/2006     Merger - Business Corporation (Domestic)

             05/24/2007     Amendment - Business Corporation (Domestic)

             05/24/2007      Business Corporation (Domestic) Other

             06/17/2008     Merger - Business Corporation (Domestic)

             01/27/2009     Merger - Business Corporation (Domestic)

             06/10/2010     Business Corporation (Domestic) Restated
                           Articles

             11/22/2010     Merger - Business Corporation (Domestic)

             4/30/2015       Merger Survivor - Business Corporation       5/1/2015 12:01 AM
                           (Domestic)

             10/12/2015      Merger Survivor - Business Corporation       10/16/2015 12:01 AM
                           (Domestic)

             1/27/2016       Merger Survivor - Business Corporation       1/30/2016 11:59 PM
                           (Domestic)

             1/28/2016       Merger Survivor - Business Corporation       1/30/2016 11:59 PM
                           (Domestic)

             4/18/2016     Registered Office and/or Agent - Business
                           Corporation (Domestic)
https://mblsportal.sos.state.mn.us/Business/SearchDetails?filingGuid=897f2a7c-a5d4-e011... 7/20/2020
       Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 56 of 59 Page ID #:56
Business Filing Details                                                      Page 7 of 7
       Case   2:21-cv-00492 Document 1 Filed 01/19/21 Page 57 of 59 Page ID #:57
       Case 2:20-cv-06481 Document 1 Filed 07/21/20 Page 35 of 73 Page ID #:35


        Filing Date              Filing                                      Effective Date

              9/16/2016         Registered Office and/or Agent - Business
                                Corporation (Domestic)




 © 2020 Office of the Minnesota Secretary of State - Terms & Conditions      Subscribe for email updates!
https://mblsportal.sos.state.mn.us/Business/SearchDetails?filingGuid=897f2a7c-a5d4-e011... 7/20/2020
        Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 58 of 59 Page ID #:58
     Case 2:21-cv-00492 Document 1 Filed 01/19/21 Page 59 of 59 Page ID #:59




 1                                   PROOF OF SERVICE
2     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
3            At the time of service, I was over 18 years of age and not a party to this
      action. I am employed in the County of Los Angeles, State of California. My
4     business address is 801 S. Figueroa St, 15th Floor, Los Angeles, CA 90017-3012.
5            On January 19, 2021, I served true copies of the following document(s)
      described as NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C.
6     §1441(b)1 (DIVERSITY); DECLARATION OF JOSHUA K. BABATAHER
      the interested parties in this action as follows:
7
      Colleen O'Hara, Esq.
8     Law Office of Colleen O'Hara
      205 S. Broadway, Suite 902
9     Los Angeles, CA 90012
      P: 213.628.3929
10    F: 213.628.3908
      Attorney for Plaintiff
11    Lymbhya Tavera-Garcia
      Email: colleenoharalaw@yahoo.com
12
13
             ONLY BY ELECTRONIC TRANSMISSION: Only by emailing the
14    document(s) to the persons at the e-mail address(es). This is necessitated during the
      declared National Emergency due to the Coronavirus (COVID-19) pandemic
15    because this office will be working remotely, not able to send physical mail as
      usual, and is therefore using only electronic mail. No electronic message or other
16    indication that the transmission was unsuccessful was received within a reasonable
      time after the transmission. We will provide a physical copy, upon request only,
17    when we return to the office at the conclusion of the National Emergency.
18          I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct and that I am employed in the office
19    of a member of the bar of this Court at whose direction the service was made.
20           Executed on January 19, 2021, at Los Angeles, California.
21
22                                                      /s/ Brenda Leonardo
                                                 Brenda Leonardo
23
24
25
26
27
28
                                              1                                      Case No.
        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (b)1 (DIVERSITY); DECLARATION OF
                                   JOSHUA K. BABATAHER
